          Case 2:18-cv-00585-RFB-NJK Document 313 Filed 03/08/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     UNIVERSAL ENTERTAINMENT
 7   CORPORATION,                                            Case No. 2:18-cv-00585-RFB-NJK
 8            Plaintiff,                                                   ORDER
 9   v.                                                               [Docket No. 311]
10   ARUZE GAMING AMERICA, INC., et al.,
11            Defendants.
12         Pending before the Court is Plaintiff’s motion to strike. Docket No. 311. The motion is
13 properly resolved without a hearing. See Local Rule 78-1.
14         Plaintiff asks the Court to strike all substantive discussion of the application of Japanese
15 law in Defendants’ reply in support of their pending motion to compel. Docket No. 311 at 2; see
16 also Docket Nos. 276 (motion to compel), 310 (reply). Alternatively, Plaintiff requests leave of
17 Court to file a sur-reply in support of its opposition to Defendants’ pending motion to compel
18 solely addressing the issue of whether Japanese law applies. Docket No. 311 at 6.
19         For good cause shown, Plaintiff’s motion to strike, Docket No. 311, is hereby GRANTED
20 in part. No later than March 15, 2021, Plaintiff must file a sur-reply in support of its opposition to
21 Defendants’ pending motion to compel solely addressing the issue of whether Japanese law
22 applies.
23         IT IS SO ORDERED.
24         Dated: March 8, 2021
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
28

                                                     1
